PER CURIAM.
This cause is before the Court upon the petition of Edward W. Starr, a suspended member of The Florida Bar, for reinstatement to the active practice of law. See Art. V, § 15, Fla.Const.; Fla.Bar Integr. Rule, .art. XI, Rule 11.11.
Mr. Starr was suspended by order of this Court on April 5, 1978. The Florida Bar v. Starr, 357 So.2d 730 (Fla.1978). We are in receipt of the report of the referee containing findings of fact and recommending that Mr. Starr be reinstated subject to certain conditions. The Florida Bar has not filed a petition for review. We therefore adopt the referee’s findings of fact and approve his recommendations.
We hereby reinstate Edward W. Starr to the active practice of law, subject to the condition that for the next three years he and his accountant shall, on or before April 1 of each year, file with the executive director of The Florida Bar a statement that Mr. Starr has properly filed his income tax return for the previous year. We also assess the costs of this reinstatement proceeding against Mr. Starr.
It is so ordered.
BOYD, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.